Citation Nr: 0325872	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  01-08 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date prior to February 11, 1991, 
for the grant of a 70 percent disability rating for post-
traumatic stress disorder (PTSD) and a total rating based 
upon individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

T.W., the veteran's former therapist.




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to an effective date prior to 
February 11, 1991, for a grant of a 70 percent disability 
rating for PTSD and a TDIU.  The veteran subsequently 
perfected an appeal regarding that issue.  During that stage 
of the appeal, the RO issued a Statement of the Case (SOC) in 
October 2001.


FINDINGS OF FACT

1.  The veteran's informal claim of entitlement to an 
increased evaluation for PTSD was dated February 8, 1991, and 
this document is identified in the claims folder as having 
been received in "Feb 1991".

2.  It is not factually ascertainable that an increased 
evaluation for PTSD or a TDIU was warranted at any time 
during the year immediately prior to the date on which the 
veteran filed his claim for an increased evaluation.




CONCLUSION OF LAW

The criteria for an effective date of February 8, 1991, for 
the assignment of a 70 percent disability evaluation for PTSD 
and a TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which implicitly overruled Karnas).

Although the CAFC has held that the VCAA does not 
retroactively apply to claims decided by the Board before the 
date of its enactment, the Board notes that the VA General 
Counsel, in VAOPGCPREC 11-00, appears to hold that the VCAA 
is retroactively applicable to claims pending on the date of 
its enactment.  Further, the VA regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in October 2001, the appellant has been given notice of the 
information and/or evidence necessary to substantiate his 
claim.  In particular, the Board notes the October 2001 SOC, 
in which the RO explained the laws and regulations applicable 
to earlier effective date claims, and what the evidence must 
show in order to substantiate such claims.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Having reviewed the complete record, the Board believes that 
all obtainable evidence identified by the appellant relative 
to his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefit sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of the VCAA is 
nonprejudicial and harmless error. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Effective date prior to February 11, 1991, for a grant 
of a 70 percent
disability rating for PTSD and a TDIU

The record reflects that service connection is in effect for 
PTSD, which has been evaluated as 70 percent disabling, 
currently effective from February 11, 1991.  The veteran has 
a combined total service-connected disability evaluation of 
70 percent, effective February 11, 1991, and he has also been 
assigned a TDIU, effective February 11, 1991.

The veteran is seeking entitlement to an effective date 
earlier than February 11, 1991, for the grant of a 70 percent 
disability rating for PTSD and his TDIU.  He essentially 
contends that he has been unemployable due to his service-
connected PTSD since March 1986.  In support of this 
contention, the veteran has pointed to a decision by the 
Social Security Administration that he became unable to work 
due to PTSD on March 31, 1986.  He has also pointed to the 
testimony of T.W., who formerly treated the veteran as a 
licensed clinical psychologist.  T.W. testified during an 
April 2001 hearing at the RO that the veteran has been 
totally unable to work as a result of his service-connected 
disabilities since 1984 or 1985.

A TDIU claim is a claim for increased compensation, and the 
effective-date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000). 

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1) (2002).  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
such an instance, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. 
§ 3.400(o)(2) (2002); Harper v. Brown, 10 Vet. App. 125 
(1997).  The term "increase" as used in 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400 means an increase to the next 
disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2002).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows:  "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157 (2002).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital. 38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

Notwithstanding the effective date assigned for either an 
original grant of benefits or an increased rating, under the 
law, the commencement of payment of VA monetary benefits is 
delayed until the first day of the calendar month following 
the month in which the effective date of the award is 
assigned.  See 38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 
3.31 (2002).

The veteran is seeking an earlier effective date for the RO's 
grant of a 70 percent evaluation for PTSD and a TDIU (which 
constitutes a 100 percent evaluation).  The currently 
assigned effective date for each of these evaluations is 
February 11, 1991.  He essentially contends that the 
effective date of his increased evaluation should be March 
1986, which is when the Social Security Administration 
determined that he became unable to work due to his PTSD.  

However, the record reflects that, following the initial 
claim for service connection for PTSD filed in July 1981, 
service connection was granted in a December 1981 rating 
decision, and the rating assigned at that time was 10 
percent.  The veteran subsequently perfected an appeal 
regarding the disability rating assigned, and, in a February 
1984 decision, the Board denied entitlement to an evaluation 
in excess of 10 percent for PTSD.  That decision was final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2002); see also 38 U.S.C. § 4004(b) (1982); 38 C.F.R. 
§ 19.104 (1983).

Shortly thereafter, the veteran filed a new claim of 
entitlement to an increased evaluation for his service-
connected PTSD.  In a July 1985 rating decision, the RO 
granted an increased evaluation of 30 percent for PTSD.  The 
veteran subsequently perfected an appeal regarding the 
disability rating assigned in that decision.  In March 1988, 
while that appeal was pending, the veteran also filed a 
formal claim of entitlement to a TDIU.  This claim was denied 
by the RO in an October 1988 rating decision, and the veteran 
also appealed that denial.

In a March 1990 decision, the Board denied the veteran's 
claims of entitlement to an evaluation in excess of 30 
percent for PTSD and entitlement to a TDIU.  That decision 
was final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2002); see also 38 U.S.C. § 4004(b) (1988); 38 
C.F.R. § 19.104 (1989).

No subsequent correspondence was received from the veteran or 
his representative regarding his service-connected PTSD or 
alleged unemployability until February 1991.  At that time, 
the veteran's attorney submitted a letter dated February 8, 
1991, in which he indicated that he had sent a request to the 
RO in August 1990 for "BVA review" of a July 1990 denial of 
the veteran's "claim of entitlement to service connection 
for PTSD".  In a response letter dated later that month, the 
RO advised the veteran's attorney that there was no record of 
any such request having been received in August 1990.  The RO 
also advised the attorney that there was a July 1990 rating 
decision addressing other claims, but no such decision 
addressing entitlement to service connection for PTSD.  
Subsequent correspondence shows that the veteran and his 
attorney at that time then expressed the intent to pursue a 
new claim of entitlement to an increased evaluation for PTSD.  
In a January 1992 rating decision, based upon the testimony 
of the veteran's treating psychologist at a personal hearing, 
the RO granted an increased evaluation of 70 percent for the 
veteran's PTSD, effective February 11, 1991.  In that same 
decision, the RO also assigned a TDIU, effective from the 
same date, February 11, 1991.

The Board notes that the February 1991 letter from the 
veteran's former attorney appears to have served as the basis 
of the effective date of February 11, 1991, that has been 
assigned for the veteran's 70 percent evaluation for PTSD and 
his TDIU.  In essence, the RO appears to have interpreted 
this document as an informal claim of entitlement to an 
increased rating for PTSD.  However, the Board also notes 
that this letter was dated February 8, 1991, and that the 
date of receipt of that letter by the RO is identified on the 
back of the document only as "Feb 1991".  Thus, it is 
unclear why the RO chose the specific date of February 11, 
1991, as being the date of receipt of that claim.  Although 
it is possible that this document was indeed received by the 
RO on February 11th, which would make that the correct 
effective date to use, it is impossible to tell from 
reviewing the claims folder which specific day the document 
was received in February 1991.  For this reason, the Board 
believes that February 8, 1991, is a more appropriate date to 
use for determining the date of receipt of claim.  38 
U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o)(1).

In short, the Board believe that the evidence of record does 
support the assignment of an earlier effective of February 8, 
1991, for the grants of entitlement to an increased 
evaluation for PTSD and entitlement to a TDIU.  

The Board has further considered whether an effective date 
even earlier than February 8, 1991, is available, under the 
law, for the PTSD and TDIU grants.  In particular, we have 
considered whether it is  factually ascertainable in the 
record that an increase in disability occurred at an earlier 
date within the one-year period prior to the February 1991 
claim.  See 38 C.F.R. § 3.400(o)(2).  However, the Board 
notes that there is no medical evidence of record during the 
one-year period prior to the date of receipt of this claim.  
Thus, we are prohibited from assigning an earlier effective 
date on that basis.  38 C.F.R. § 3.400(o).

As noted above, if a formal claim for compensation has 
previously been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of 
examination or hospitalization can be accepted as an informal 
claim for benefits.  38 C.F.R. § 3.157.  In this case, 
previous claims of entitlement to an increased evaluation and 
a TDIU were denied by the Board in a May 1990 decision.  
However, the record shows that there are no reports of 
hospitalization or examination dated between the Board's May 
1990 decision and the February 8, 1991, letter.  Thus, there 
is no basis on which to find that an informal claim was 
submitted pursuant to the provisions of 38 C.F.R. § 3.157.


The veteran has argued that the he became unemployable as a 
result of his service-connected PTSD in March 1986, and he 
has submitted evidence in support of that contention in the 
form of testimony by a former psychologist.  However, the 
veteran's claims of entitlement to an increased evaluation 
for PTSD and a TDIU were specifically denied by the Board in 
the May 1990 decision.  It is possible to seek revision of a 
prior final Board decision by filing a motion based upon an 
allegation of the presence of clear and unmistakable error in 
that decision.  However, in this case, the veteran has not 
expressed the intent to file any such motion, nor has he set 
forth any specific allegations of error in the May 1990 
decision.  Thus, the issue of whether clear and unmistakable 
error occurred in the May 1990 decision is not before the 
Board.

The Board wishes to note that we are not unsympathetic to the 
appellant, who clearly believes that benefits to which he is 
rightfully entitled are being denied due to mere legal 
technicalities.  However, the Board is bound by the law, and 
our decision is dictated by the relevant law and regulations.  
Furthermore, the Board is without authority to grant benefits 
simply because such a result may be deemed to be 
"equitable".  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994). The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board finds that the evidence supports the 
assignment of an earlier effective date of February 8, 1991, 
but no earlier, for the grants of entitlement to an increased 
evaluation for PTSD and entitlement to a TDIU.  However, as 
noted above, notwithstanding the effective date assigned for 
an increased rating, under the law, the commencement of 
payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  38 U.S.C.A. § 
5111(a); 38 C.F.R. § 3.31.  To this extent, the benefit 
sought on appeal is granted.


ORDER

An effective date of February 8, 1991, for entitlement to a 
grant of 70 percent for PTSD and a TDIU, is granted.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



